Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 line 21 calls for “the fender”; claim 19 line 5 calls for “a first fender”; it is unclear if and how they are related.
Claim 20 is solely rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. ‘241 in view of Leonard et al. ‘421.
Leonard et al. discloses a fender mounting assembly configured to mount a fender to a slip wall (see Fig. 2), said fender mounting assembly comprising:
the fender (40, para 0024), wherein the fender is elongated with a central bore and the fender is filled with air to absorb impact forces (see Figs. 1-3, para 0024);
a backing plate (32) configured to attach to a slip wall to mount the fender mounting assembly to the slip wall (see Figs. 1-3); and a branch (20,18,14) configured to hold the fender a predetermined distance away from the slip wall, the branch extending from the backing plate and comprising:
a first section (20,18) having a first end and a second end, the first end being attached to the backing plate; and a second section (14), the second section having a third end and a fourth end, the third end being attached to the second end of the first section,
wherein, when the fender mounting assembly is attached to the slip wall in an upright position via the backing plate, the second section of the branch extends downwardly from the first section of the branch; wherein: the second section of the branch extends into the central bore of the fender when the fender mounting assembly is attached to the slip wall in the upright position via the backing plate such that the fender may rotate about the second section of the branch; and the branch has a higher spring rate than the fender (it appears this is the case since the branch is made from steel para 0023 and the fender is inflatable with air (0024); in as much as instant application para 0053, 0058, branch is made of steel and fender is air filled).  In the event applicant disagrees, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to Leonard et al. ‘241 to have the branch have a higher spring rate than the fender since such a modification allows for the fender which makes initial contact with the boat or the like to be more resilient/compressible than the branch to avoid damage.  Leonard et al. ‘241 further discloses a retainer (54,56) configured to secure the fender on the second section of the branch and wherein the retainer (Fig. 1; para 0024) is configured to permit the fender to rotate about the second section of the branch.  Leonard et al. ‘241 discloses the invention substantially as claimed.  However, Leonard et al. ‘241 is silent about the retainer comprising: a washer configured to rotate about the second section of the branch; and a pin removably inserted through an opening in the second section of
the branch below the washer such that the pin supports the washer, wherein:
the retainer is engaged with the second section of the branch at the fourth end of the second section of the branch; the retainer is configured to upwardly support the fender on the second section of the branch when the fender mounting assembly is attached to the slip wall in an upright position via the backing plate: and the fender is supported by the retainer.
Leonard et al. ‘421 teaches a retainer comprising a washer (48) configured to rotate about the second section of the branch (see Figs. 1,2); and a pin (46) removably inserted through an opening in the second section of the branch below the washer such that the pin supports the washer (see Fig. 1), wherein the retainer is engaged with the second section of the branch at the fourth end of the second section of the branch;
the retainer is configured to upwardly support the fender on the second section of the branch when the fender mounting assembly is mounted.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to Leonard et al. ‘241 to substitute the retainer taught by Leonard et al. ‘421 for the retainer disclosed by Leonard et al. ‘241 since such a modification facilitates the rapid removal of the retainer means since threaded nuts are prone to seizing in marine environments.
Re claim 7, wherein the first section (20) of the branch extends generally perpendicularly from the backing plate (see Leonard et al. ‘241).
Re claim 10, wherein the slip wall comprises at least one of a pier, a pylon, a dock, or a sea wall (see Figs. 1-3 of Leonard et al. ‘241).
Re claim 11, wherein the second section (14) of the branch is longer than the first section (20,18, para 0022) of the branch (see Leonard et al. ‘241).
Allowable Subject Matter
Claims 12,14,15,17 are allowed.
Claims 8,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7,10,11 have been considered but are moot because the new ground of rejection.  Applicant argues that Leonard et al. ‘241 fails to teach a pin extending through the second portion of the branch to retain and support a washer and a fender.  It should be noted that Leonard et al. ‘421 teaches 
a pin (46) extending through the second portion of the branch (see Figs. 1,2) to retain and support a washer (48) and a fender (30).  Therefore, the combination of Leonard et al. ‘241 in view of Leonard et al. ‘421 yields the claimed subject matter of claims 1,7,10,11 as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
12/9/2022